DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 6, 2022, the applicants have elected species I having specific values of metal and linker for further prosecution.
3. Claims 1-19 are pending in the application. Claims 10-19 are withdrawn from further consideration as being directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing every known MOF using every known metal and linker in the art. The only written description is for preparing MOF 274 using Magnesium as metal and 4,4’-dihydroxy-(1,1’-biphenyl)-3,3’-dicarboxylic acid as linker as shown in example 3 of the specification.

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the term - - - second solvent is absent dimethylformamide - - -  is vague since its actual intent is not clear.
In claim 8, line 1, the term - - - comprises is - - - is vague since its actual intent is not clear.
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (JACS, cited on applicant’s form 1449).
McDonald discloses synthesis of MOF 274. The synthesis of MOF 274 (Compound 2) disclosed on page 7058 (see Ist column, 3rd paragraph as well as figure 1 on page 7059) by McDonald meets all the limitations of instant claims when second solvent is ethanol except that McDonald is silent about Hansen solubility parameters. However, the process of McDonald is directed to preparing MOF 274 using same metal, linker and second solvent as used in the instant process. Therefore, it would have been obvious to one skilled in the art to prepare MOF 247 with the instant process with reasonable expectation of success since the Hansen solubility parameters will be inherently present in the second solvent used by McDonald.
13. Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weston (WO 2020/219970 A1).
Weston discloses synthesis of MOF 274. The synthesis of MOF 274 disclosed in example 1 (see page 23) by Weston meets all the limitations of instant claims when second solvent is methanol except that McDonald is silent about Hansen solubility parameters. However, the process of Weston is directed to preparing MOF 274 using same metal, linker and second solvent as used in the instant process. Therefore, it would have been obvious to one skilled in the art to prepare MOF 247 with the instant process with reasonable expectation of success since the Hansen solubility parameters will be inherently present in the second solvent used by Weston.
14. Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abney (WO 2021/011111 A1).
Abney discloses synthesis of MOF 274. The synthesis of MOF 274 disclosed in examples 1 and 2 (see pages 27-28) by Abney meets all the limitations of instant claims when second solvent is acetonitrile or methanol except that Abney is silent about Hansen solubility parameters. However, the process of Abney is directed to preparing MOF 274 using same metal, linker and second solvent as used in the instant process. Therefore, it would have been obvious to one skilled in the art to prepare MOF 247 with the instant process with reasonable expectation of success since the Hansen solubility parameters will be inherently present in the second solvent used by Abney.

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625